          Case 5:20-cv-00584-SLP Document 6 Filed 07/02/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

ADRIAN GONZALEZ,                                    )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No. CIV-20-584-SLP
                                                    )
SHAWN R. HILLMAN, et al.,                           )
                                                    )
       Defendants.                                  )

                                          ORDER

       The Court previously directed Plaintiff to cure pleading deficiencies accompanying

the filing of his “5.5 Million Dollar Civil Complaint for Wrongful Foreclosure and Breach

of Contract.” See Order [Doc. No. 3]. Specifically, the Court directed Plaintiff to the

requirements of Rule 11 of the Federal Rules of Civil Procedure which provide that

“[e]very pleading . . . must be signed by . . . a party personally if the party is unrepresented”

and “must state the signer’s address, e-mail address, and telephone number.” Fed. R. Civ.

P. 11(a) (emphasis added). The Court also advised Plaintiff that his wife, Dulce A.

Lagunas, could not file the Complaint on his behalf.

       On June 30, 2020, Plaintiff resubmitted his Complaint [Doc. No. 4]. But the

Complaint continues to be deficient. Plaintiff did not include his address, but instead

included the address of his wife, Dulce A. Lagunas.1 Plaintiff also failed to include an e-

mail address and telephone number.


1
   Plaintiff expressly alleges, in both pleading submissions, that he is a resident of Waukesha
County, Wisconsin. See Compl. [Doc. Nos. 1 and 4], ¶ 1.1. Additionally, attached to the originally
filed Complaint [Doc. No. 1], is a document headed “Broad and Complete Power” which identifies
          Case 5:20-cv-00584-SLP Document 6 Filed 07/02/20 Page 2 of 2



       Accordingly, Plaintiff’s pleading remains deficient as it does not include the proper

and complete contact information required by Rule 11. Plaintiff is directed to promptly

correct the pleading deficiency within seven days of the date of this Order. Plaintiff is

again admonished that failure to timely comply with the Court’s Order shall result in the

Complaint being stricken from the Court’s docket and may further result in the dismissal

of this action without further notice.

       IT IS THEREFORE ORDERED that Plaintiff shall correct the pleading deficiency

as set forth within seven days of the date of this Order.

       IT IS SO ORDERED this 2nd day of July, 2020.




Plaintiff as “a resident at 1145 Whiterock Avenue, Waukesha, WI 53186.” See Compl. [Doc. No.
1] at 16. That same document identifies his wife as Dulce Aurora Lagunas, with a “current address
of 1324 SW 43rd Street, Oklahoma City, Oklahoma 73119.” Id. Because Plaintiff’s own
submissions demonstrate he resides at an address in Wisconsin, his pleading should properly
reflect that address.
                                               2
